Order entered July 1, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00424-CV

                 MARICELA A. PEREZ, ET AL., Appellants

                                        V.

                    ARNS INVESTMENTS, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02341-C

                                     ORDER

      By order dated June 30, 2021, we ordered the court reporter to file records

from two hearings. Appellants have now filed a motion to dismiss the appeal.

Accordingly, we VACATE our June 30th order. The appeal will be dismissed in

due course.

      We DIRECT the Clerk of this Court to send a copy of this order to Janet

Wright, Official Court Reporter for County Court at Law No. 3, and all parties.

                                             /s/   KEN MOLBERG
                                                   JUSTICE